Citation Nr: 0502935	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-08 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from January 1962 to 
January 1965.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2002 rating decision of the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO, in part, denied service connection for 
a left hand and wrist disorder, herniated nucleus pulposus, 
and a psychiatric condition classified as anxiety and 
depression.  

The veteran initiated an appeal to the rating decision by 
submission of a notice of disagreement (NOD) in December 
2002.  And the issues that were the subjects of the February 
2002 rating decision were addressed in a January 2003 
statement of the case (SOC).  However, in the substantive 
appeal (VA Form 9) received in March 2003, the veteran stated 
that the only issued listed in the SOC that he wished to 
appeal was his claim for dysthymia, depression and anxiety.  
So this is the only claim before the Board.  38 C.F.R. 
§ 20.200 (2004).

Unfortunately, however, because further development of the 
evidence is needed, the claim is being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.


REMAND

The veteran claims that he has a chronic psychiatric 
condition that had its onset during his term of military 
service.  He maintains that he made two suicide attempts 
during service and that he has experienced a problem with 
depression and anxiety ever since he left service.  



When the veteran underwent a general physical examination in 
January 1962 for entrance into service, he reported having 
frequent or terrifying nightmares.  No psychiatric defects 
were noted on objective clinical evaluation.  A psychiatric 
evaluation was performed during service, in January 1964.  It 
was indicated that he had been referred for examination 
following two recent suicidal gestures.  He said that he had 
been feeling emotionally depressed and upset because of being 
away from home.  The examiner remarked that the recent 
suicidal gestures were the result of feelings of frustration 
and rage rather than from any real attempt by the veteran to 
take his own life.  The resulting diagnosis was emotional 
instability reaction characterized by hyperexcitability and 
ineffectiveness when confronted with minor stress, 
fluctuating emotional attitudes, poor impulse control, poorly 
controlled hostility and guilt, and anxiety.  When later 
examined in December 1964 for separation from service, the 
veteran denied experiencing nervous trouble of any sort, and 
no psychiatric deficits were noted on objective clinical 
evaluation.  His military service ended the following month, 
in January 1965.

Other records show the veteran was treated at Lewis Gale 
Hospital during service, in October 1964, for a condition 
that is not the subject of this appeal.  But chronic anxiety 
to a significant degree was reported among the discharge 
diagnoses.

VA outpatient reports, dated from 1997 to 2002, reflect the 
veteran's treatment for depression, dysthymia, generalized 
anxiety disorder and major depressive disorder.  According to 
a clinical notation dated October 29, 1999, he remarked that 
he had been receiving disability benefits for the past five 
years from the Social Security Administration (SSA) due to 
unspecified "health problems."  Any available records from 
SSA must be obtained.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

George Van Gordon, in a notarized statement received in April 
2000, indicated he was the veteran's roommate during service.  
He also remarked that, in January 1964, the veteran returned 
to the unit after being on leave in the United States; that 
he was very depressed; and that he was found in a restroom 
stall trying to hang himself.



In another notarized statement received in March 2003, the 
veteran's former spouse related that she and the veteran were 
married in December 1965.  She went on to note that, in the 
27 years of their marriage, the veteran experienced severe 
depression.  He reportedly kept a gun around the house, as 
well as several potent prescription medications, and he often 
made threats of suicide.  

A clinician at a Vet Center, in a May 30, 2000 treatment 
notation about the veteran's mental health status, remarked 
that service medical records supported the presence of a 
nervous condition.  The examiner observed that the veteran 
was having anxiety and depression while on active duty; that 
he had been having anxiety and depression since service; and 
that he was presently in treatment for dysthymia, depression 
and anxiety.  But this VA clinician described the veteran's 
visit to the clinic as an unscheduled appointment, so it is 
unclear whether this clinician actually had the benefit of 
reviewing the claims file for the veteran's entire pertinent 
medical history.  Thus, his assessment, which appears to link 
the veteran's current psychiatric conditions to his military 
service, at least in its current state is not informed by a 
full understanding of his medical history, and does not at 
this time provide a sufficient basis to grant service 
connection for a psychiatric disorder.  See, e.g., Elkins v. 
Brown, 5 Vet.  App. 474, 478 (1993); Owens v. Brown, 
7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).  
The current record, then, does not contain sufficient medical 
evidence of a nexus between current psychiatric conditions 
and any event or occurrence of military service.  So a more 
definitive medical nexus opinion is needed concerning the 
matter to decide this appeal.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004).



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  


1.  Obtain a copy of any decision of the 
SSA awarding the veteran disability 
benefits and copies of all 
medical records upon which that decision 
was based.  Once obtained, these records 
should be associated with the other 
evidence in the claims folder.

2.  Thereafter, schedule the veteran for 
a VA psychiatric examination to obtain a 
medical opinion responding to the 
following question:

Is it at least as likely as not that any 
of the veteran's current psychiatric 
disorders had its onset in service, that 
a psychosis was manifested to a 
compensable degree within one year after 
service, or that a current psychiatric 
disorder is otherwise attributable to 
service?  Please note the italicized 
legal standard of proof in formulating a 
response.  If the examiner agrees or 
disagrees with any opinion of record, 
he/she should discuss the reasons.

To facilitate making this important 
determination, the claims folder - 
including a copy of this REMAND, 
must be made available for the examiner's 
review of the veteran's pertinent medical 
history.  It is imperative that the 
question posed in this REMAND be answered 
so VA has sufficient information to 
adjudicate the pending claim.  



3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send the veteran and his representative 
an appropriate supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




